 Case: 20-10424-BAH Doc #: 48 Filed: 09/30/20 Desc: Main Document                 Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

*************************************
In Re:                              *               Chapter 13
                                    *               Case No. 20-10424-BAH
       Theresa Pearson,             *
       Debtor                       *               Contingent Hearing Date: 10/07/2020
                                    *               Contingent Hearing Time: 09:00 a.m.
*************************************               Objection Deadline: 09/30/2020


              RESPONSE TO OBJECTION TO EMPLOYMENT OF REALTOR
        Theresa Pearson (“Debtor”), responds to the objection of Katherine Drisko (“Drisko”) to

Motion to Employ Realtor, as follows:

        1.     This case is about whether Debtor gets her homestead exemption in her residence

located at 848 Rollins Road, Hopkinton, NH (the “Residence”). Debtor owns ½ of the

Residence. Drisko, through a no consideration assignment from her son (Debtor’s ex), owns the

other half.

        2.     As of the Petition Date there was one recorded mortgage of “Katherine Drisko”

for $81,000.00 encumbering the Debtor’s interest in the Residence. The mortgage does not

contain any homestead waiver, is not a purchase money mortgage and was not recorded at the

time the Residence was purchased. Drisko also inexplicably paid off a senior mortgage and it

was discharged of record pre-petition. (the “Senior Mortgage”).

        3.     Under clearly established law in New Hampshire, unless the mortgage is a

purchase money mortgage the homestead exemption must be waived in writing and recorded.

See NH RSA 480:5-a.

        4.     The homestead exemption was not waived in writing and recorded.
 Case: 20-10424-BAH Doc #: 48 Filed: 09/30/20 Desc: Main Document                    Page 2 of 5




        5.     Drisko did not object to the homestead exemption by the deadline in the

bankruptcy case, so it is allowed.

        6.     Drisko wants to go back to state court to sell the property and then surcharge

Debtor’s homestead under the state statute, which allows for a surcharge of a co-owner under

certain circumstances whose property is sold. NH RSA 547-C:29. This idea is misplaced. Law

v. Siegel, 571 U.S. 415 (2014) made it crystal clear that there is no way to surcharge the

homestead in bankruptcy unless it is expressly permitted under the Bankruptcy Code. In Siegel,

a trustee tried to use §105 to surcharge the debtor’s homestead for his fees. The Court denied the

request and found as a matter of federal law the only way to surcharge the homestead is if it is

permitted under §522 (or other applicable federal statute.) Under the Supremacy Clause of the

Constitution, federal law applies to the surcharge of a homestead. Id. The attempt by Drisko to

go back to state court to surcharge the homestead under the state statute is barred not only by

Law v. Siegel, but by §101(5)(B) which provides the definition of a “claim” as an equitable

remedy for breach of performance. A “debt” is a liability on a “claim.” §101(12). “Debts” are

discharged under §1328.    Drisko is trying to go back to state court to surcharge the Debtor for

not paying her back after she paid the Senior Mortgage and not paying the $81,000 mortgage,

clearly an alleged breach of performance within §101(5)(B). The Court cannot grant relief to

allow a party to continue pursuing a dischargeable claim. It is repugnant to the Bankruptcy

Code.

        7.     Under §522 the only exception that is applicable is §522(c) regarding consensual

liens. 11 U.S.C. §522(c) (“property exempted under this section is not liable during or after the

case for any debt of the debtor that arose…before the commencement of the case, except- a debt

secured by a lien…“) The consensual lien held by Drisko does not waive the homestead
    Case: 20-10424-BAH Doc #: 48 Filed: 09/30/20 Desc: Main Document                              Page 3 of 5




exemption under New Hampshire law. NH RSA 480:5-a. The Debtor is entitled to her

homestead and again no objection was filed. The Debtor raised other reasons for the allowance

of her homestead exemption in her Adversary Proceeding against Drisko. (20-01024-BAH) 1.

         8.      Even if state law applies, the homestead can only be invaded by equitable

principles “to reach beyond the literal language of the exceptions to the homestead right of

exemption only when there has been fraud, deception, or other misconduct in the procurement of

funds spent on a homestead. RSA 480:1, 480:4.” See Deyeso v. Cavadi 165 N.H. 76, 82 (N.H.

2013). The homestead is to be interpreted liberally. Id. There is no fraud or deception in this

case. Equitable principles, should they apply, do not permit invasion of the homestead under

these circumstances.

         9.      Drisko is the one who wanted the Residence sold right away. Debtor is trying to

honor her wishes. This, however, does not fit within Drisko’s current plans of choking the

Debtor off in bankruptcy in Drisko’s declared attempts of forcing this matter back to state court.

         10.     Debtor can sell the Residence under §363(b) and (f) as Drisko has a disputed

claim not only on the homestead exemption, but for surcharging Debtor for the payoff the Senior

Mortgage through the provision in the mortgage for advancing money when it is supposedly

necessary to do so. Debtor has filed suit against Drisko for establishment of the homestead

exemption and to deny the surcharge against her on the Senior Mortgage and the $81,000

mortgage on various theories. See Adv. Proc. 20-01024-BAH.




1
 See also In re Chase 388 B.R. 462 (Bankr. D. N.H. 2008). Chapter 13 Debtor is not subject to equitable remedies
as a hypothetical lien creditor without notice.
    Case: 20-10424-BAH Doc #: 48 Filed: 09/30/20 Desc: Main Document                                Page 4 of 5




         11.      The property can be sold free of a co-owner either by the Debtor in this chapter

13, by the chapter 13 trustee 2 or by a chapter 7 trustee. Debtor really does not care which

process is used, although Chapter 7 will be more expensive and other debts will not be paid.

Drisko does not live at the Residence and never has and has filed state court papers to sell the

Residence, so it is hard to believe the Debtor or a trustee will not prevail under §363(h).

         12.      Plus, the Debtor believes if she obtains a buyer, Drisko will agree she obtained the

best price and close since she wants her money not ownership of the Residence.

         WHEREFORE, the Realtor should be employed as requested by the Debtor.

                                                               Respectfully submitted,
                                                               Theresa Pearson,
                                                               Chapter 7 Debtor
                                                               By her attorneys:
                                                               Notinger Law, PLLC

Dated: September 30, 2020                             By:      /s/ Steven M. Notinger
                                                               Steven M. Notinger, Esq. (BNH #03229)
                                                               PO Box 7010
                                                               Nashua, NH 03060
                                                               (603) 888-0803
                                                               steve@notingerlaw.com




2
 There is a split of authority whether a Chapter 13 Debtor can sell free and clear of a co-owner because 1303
doesn’t mention it specifically as a right of the trustee. It is however incorporated in 363(b) which permits a
chapter 13 debtor to sell.
 Case: 20-10424-BAH Doc #: 48 Filed: 09/30/20 Desc: Main Document                 Page 5 of 5




                                    Certificate of Service
        I hereby certify that I have on this date served the foregoing document upon the parties
registered to receive electronic notice in this matter via CM/ECF.
20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Plaintiff Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com

Dated: September 30, 2020                   By:    /s/ Steven M. Notinger
                                                   Steven M. Notinger, Esq. (BNH #03229)
